Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 1 of 6 PageID# 3995



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



   Erik J. Cardin,

                          Plaintiff,
           V.                                                Case No. l:19-cv-01646
                                                             Hon. Liam O'Grady
   Leah M.Olszewski,

                          Defendant.


                                            ORDER


       This matter came before the Court on Plaintiff Erik Cardin's "motion for the Court to

consider California statutory authority on [his] motion to exclude secret audio recordings made in

Califomia." See Dkt. 180.

       Mr. Cardin challenged the admissibility of several audio recordings made by Defendant

Leah Olszewski during arguments between the Parties in their Califomia residence during 2017.

He contended that Ms. Olszewski made these recordings surreptitiously, capturing Mr. Cardin's

confidential communications without his knowledge or consent. See id. at 1-2. As such, he urged

the Court to preclude Ms. Olszewski's recordings from evidence pursuant to Cal. Penal Code

§ 632, which contains a civil exclusionary rule for recordings made "intentionally and without the

consent of all parties to a confidential communication, us[ing] an electronic amplifying or

recording device to eavesdrop upon or record the confidential communication, [where] the

communication is carried on among the parties in the presence of one another...." Id. § 632(a).

       Section 632(c) of the Califomia Penal Code defines a "confidential communication" as

"any communication carried on in circumstances as may reasonably indicate that any party to the

communication desires it to be confined to the parties thereto, but excludes a communication made
Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 2 of 6 PageID# 3996
Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 3 of 6 PageID# 3997
Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 4 of 6 PageID# 3998
Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 5 of 6 PageID# 3999
Case 1:19-cv-01646-LO-JFA Document 203 Filed 07/14/21 Page 6 of 6 PageID# 4000
